Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 1 of 21




                     Exhibit 1
          Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 2 of 21

                                                                                                              US007590097B2


(12) United States Patent                                                               (10) Patent No.:                    US 7,590,097 B2
       Ekberg et al.                                                                    (45) Date of Patent:                                 Sep. 15, 2009
(54) DEVICE DETECTION AND SERVICE                                                          6,112,103 A         8, 2000 Puthuff
        DISCOVERY SYSTEMAND METHOD FORA                                                    6,198.941 B1        3/2001 Aho et al.
        MOBILEAD HOC COMMUNICATIONS                                                        6.219,696 B1        4/2001 Wynblatt et al.
        NETWORK                                                                            6,532,368 B1        3/2003 Hildet al.
                                                                                           6,591.266 B1        7/2003 Li et al.
(75)    Inventors: Jan-Erik Ekberg,
                                  - Helsinki (FI); Pekka                                    E.
                                                                                            sw R.                S.       t
                                                                                                                         ecket -al.
                                                                                                                                 - - - - -..................
                                                                                                                                           - - - - - - - - - - - - - - - - - - TO9,226
                                                                                                                                                                               TO9.220

                     Lahtinen, Helsinki (FI); Jaakko                                       6,614,899 B1        9/2003 Sollee et al.
                     Lipasti, Jorvas (FI)                                                  6,631,269 B1        10/2003 Cave
(73) Assignee: Nokia Corporation, Espoo (FI)                                                                     (Continued)
(*) Notice:          Subject to any disclaimer, the term of this                                  FOREIGN PATENT DOCUMENTS
                     patent is extended or adjusted under 35                      DE             101 12409 (A1)       9, 2002
                     U.S.C. 154(b) bV 616 davs.
                                (b) by       ayS                                                               (Continued)

(22) Filed:          Sep. 16, 2003                                                U.S. Appl. No. 10/248,135, filed Oct. 31, 2002, Ekberg et al.
(65)                    Prior Publication Data                                                                   (Continued)
        US 2004/0087274 A1           May 6, 2004                                  Primaryy Examiner—Charles NAppiah
                                                                                                               pp
                                        ay o,                                     Assistant Examiner Huy C Ho
             Related U.S. Application Data                                        (74) Attorney, Agent, or Firm—Locke Lord Bissell & Liddell
(63) Continuation-in-part of application No. 10/284,135,                          (57)                    ABSTRACT
     filed on Oct. 31, 2002, now Pat. No. 6,909,721.
                                                                                  A computer system, method, and computer program product
(51) Int. Cl.                                                                     for performing device detection and service discovery in a
        H4W 4/                 (2009.01)                                          mobile ad hoc communications network. The method com
     H04B 7/00                    (2006.01)                                       prises conducting an inquiry of the mobile ad hoc communi
     G06F 5/16                    (2006.01)                                       cations network to discover nearby devices. If the inquiry
(52) U.S. Cl. ....................... 370/338; 455/412; 709/227                   indicates that the nearby devices may include a middleware
(58) Field of Classification Search ..................... 707/1;                  layer, the method further comprises creating a connection to
                            340/825.38: 709/228: 370/338                          each of the nearby devices and confirming whether each of
     See application file for complete search history.                            the nearby devices include the middleware layer. For each of
                                                                                  the nearby devices that include the middleware layer, the
(56)               References Cited                                               method further comprises executing the middleware layer to
                U.S. PATENT DOCUMENTS                                             perform application and service discovery, and to launch
                                                                                  applications and services.
       5,521,251 A       5, 1996 Satoh et al.
       5,819,039 A      10/1998 Morgaine                                                             53 Claims, 8 Drawing Sheets




                                                TRMINAX                                           TERMINALY



                                                                      IN Ul RY RE U EST->%

                                                                       NUIRY RESPONSE
                                                                    TH M   l W.A.r E IN CA OM)

                                                                       p As N s R s R ST-->

                                                   2
                                                  2%-PAGING ACCEPT-3
                                                  2
                                                  2
                                                  3
                                                  2-RECOGNITION
                                                  %2                  REQUEST->32%
                                                  2       recognition response
                                                                                %a.
                                                   %            (witHMEDLewARE CONFIRMATION

                                                         APPLICATION AND SERVICESCOVERY              2
                                                       :-        USNS MARE

                                                               ApplicatcNami service execution
                                                                       USING MILEWARE
                                                                                                 —
         Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 3 of 21


                                                         US 7,590,097 B2
                                                                   Page 2

                U.S. PATENT DOCUMENTS                                   EP                 1392023 A3        2, 2004
                                                                        EP                 1505811 A1        2, 2005
     6,633,757 B1     10/2003 Hermann et al.                            GB                 2410153. A        7/2005
      $2. R "22 E.                                                      JP             2003/O16347 A1        1/2003
     6,765,474 B2 7/2004 Eaton et al.                                   W8             W8875. A               26
     6,909,721 B2      6/2005 Ekberg et al.                             WO            WOO1,31960 A1          5, 2001
     6,981,210 B2     12/2005 Peters et al.
     7,028,032 B1      4/2006 Diedrich et al.                           WO            WOO1/45319             6, 2001
     7,158,176 B2      1/2007 Tokkonen et al.                           WO            WOO1/95592 A1         12/2001
2002/0012329 A1         1/2002 Atkinson et al. ............ 370/330     WO            WO O2/O71285 A1        9, 2002
2002/0039367 A1        4/2002 Seppala et al.                            WO            WO 03/034664           4/2003
2002/0044549    A1    4/2002 Johansson et al.                           WO          WOO3,055150      A2      7, 2003
2002fOO73204    A1    6, 2002 Dutta et al.                              WO          WOO3,055238      A1      T 2003
20O2/O12O750    A1    8, 2002 Nidd                                      WO         WO 2004/038541    A2      5, 2004
2002/O123360    A1    9, 2002 Vikman et al.                             WO         WO 2004/091143    A2     10, 2004
2002/O124046    A1    9, 2002 Fischer et al.                            WO         WO 2005/038696    A1      4/2005
2002/0129.170   A1    9, 2002 Moore et al.                              WO         WO 2006/092688    A2      9, 2006
2002/0152299    A1 * 10, 2002 Traversat et al. ............ 709,223
2002fO160758    A1 10, 2002 Pradhan et al.
2002fO160793    A1 10, 2002 Pradhan et al.                                                 OTHER PUBLICATIONS
2002/0178216 A1       11/2002 Walther et al. .............. TO9,203     U.S. Appl. No. 10/662,470, filed Sep. 16, 2003, Ekberg.
2002.0188657 Al       12/2002 Traversat et al.                          U.S. Appl. No. 10/662,469, filed Sep. 16, 2003, Ekberg et al.
 2003, OOO6911 A1       1/2003 Smith et al.                             U.S. Appl. No. 10/784,215, filed Feb. 24, 2004, Sovio et al.
2003, OO13483 A1        1/2003 Ausems et al.                            68 A . .             s
 2003/0037033 A1* 2/2003 Nyman et al. .................. 707/1           Assigned Numbers”, article onlinel, Bluetooth SIG, Inc., 1999
 2003/0041141 A1 2/2003. Abdelaziz et al. ........... 2,                2001 (2 pages retrieved on Sep. 3, 2003). Retrieved from the Internet:
 2003.0054806 A1       3/2003 Ho et al.                                 <http://www.bluetoothsig.org/assigned-numbers/>.
2003, OO61364 A1       3/2003 Banerjee et al.                           "Assigned Numbers—Bluetooth Baseband', article online).
2003, OO6901.6 A1      4/2003 Bahl et al.                               Bluetooth SIG., Inc. 1999-2001 7 pages retrieved on Sep. 3, 2003).
2003/0078062 A1* 4/2003 Burr ........................... asso.          Retrieved from the Internet <http://www.bluetoothsig orgassigned
2003/0110218 A1 6/2003 Stanley                                          numbers baseband.html>.
2003. O115415 A1       6, 2003 Want et al.                              "Assigned Numbers—Link Manager Protocol (LMP)', article
2003/O131059 A1        7/2003 Brown et al.                               online). Bluetooth SIG, Inc. 1999-2001 (1 page retrieved on Sep. 3,
2003/0207683 Al       1 1/2003 Lempio et al.                            2003). Retrieved from the Internet <http://www.bluetoothsig.org/
2003/0208522 A1* 11/2003 McDonnell et al. ......... 70020               assigned-numbers Imphtm>
2003/0228842 A1       12/2003 Heinonen et al.                           "Assigned Numbers—Logical Link Control and Adaptation Protocol
2004/OOO2385 A1         1/2004 Nguyen                                   (L2CAP)', article online). Bluetooth SIG. Inc. 1999-2001 2 pages
2004/0009750 A1         1/2004 Beros et al. ................ 455,412    retrieved on Sep. 3, 2003). Retrieved from the Internet <http://www.
2004, OO15403 A1        1/2004 Moskowitz et al.                         bluetoothsig.org/assigned-numbers, 12cap.htm>.
2004/0030743 A1* 2/2004 Hugly et al. ................ 709/203           "Assigned Numbers—Service Discovery Protocol (SDP)', article
2004.004377O A1        3, 2004 Amit et al.                               online). Bluetooth SIG. Inc. 1999-2001 11 pages retrieved on Sep.
2004, OO63498 A1       4/2004 Oakes et al.                              3, 2003). Retrieved from the Internet <http://www.bluetoothsig.org/
 2004/0063980 A1       4/2004 Raths et al.                              assigned-numbers/sdp.htm>.
2004/0064568 A1* 4/2004 Arora et al. ................. 709/228          “Assigned Numbers—Service Discovery Protocol (SDP)', article
2004/OO75675 A1  4/2004 Raivisto et al.                                  online). Bluetooth SIG. Inc. 1999-2001 5 pages retrievedon Sep.3,
2004/0087274 A1 5/2004 Ekberg et al.                                    2003. Retrieved from the Internet <http://www.bluetoothsig.org/
2004/01 14557 A1       6/2004 Bryan et al.                              assigned-numbers/host.htm>.
2004/0171378 A1        9, 2004 Rautila                                  "Assigned Numbers—Company Identifiers', article online.
2004/0224706 A1       11/2004 Lorello et al.                            Bluetooth SIG. Inc. 1999-2001 (3 pages retrieved on Sep. 3, 2003).
2004/0225712 A1       1 1/2004 Tajima et al.                            Retrieved from the Internet <http://www.bluetoothsig.org/assigned
2005/0058.108 A1       3/2005 Ekberg et al.                             numbers company.htm>.
2005/0058109 A1        3/2005 Ekberg et al.                             "Assigned Numbers—References', article online). Bluetooth SIG.,
2005/0058149 A1        3f2005 Howe ......................... 370,428    Inc. 1999-2001 I6 pages retrieved on Sep. 3, 2003). Retrieved from
2005/00593.79 A1       3/2005 Sovio et al.                              the Internet <http://www.bluetoothsig.org/assigned-numbers/tail.
2005/0088.980 A1*      4/2005 Olkkonen et al. ........... 370,255       htm>.
2005/O114756 A1        5, 2005 Lehikoinen et al.                        "All About ISOC, webpage online). Internet Society, 20022 pages
2005.0185660 A1        8/2005 Ekberg et al.                             retrieved on Oct. 23, 2003). Retrieved from the Internet: <http://
 2005/0208892 A1       9, 2005 Kotola et al.                            www.isoc.org/isoc/>.
2005/02394.94   A1    10, 2005   Klassen et al.                         "All About ISOC: Conferences—NDSS', web page online).
2006, OO58011   A1     3, 2006   Vanska et al.                          Internet Society, 20021 page retrieved on Oct. 23, 2003). Retrieved
2006/0199533    A1     9, 2006   Zilliacus et al.                       from the Internet: <http://www.isoc.org/isoc/conferences/indsS/>.
2006/0258338    A1    11/2006    Markki et al.                          “Internet Society (ISOC): All About The Internet”, web page
2006/0268896    A1    11/2006    Kotola et al.                           online). Internet Society, 2002 (1 page retrieved on Oct. 23, 2003).
                                                                        Retrieved from the Internet: <http://www.isoc.org/isoc/conferences
           FOREIGN PATENT DOCUMENTS                                     indss/02/>.
                                                                        “NDSS Conference Proceedings: 2002', webpage online). Internet
EP               1246487   A2      2, 2002                              Society 2 pages retrieved on Oct. 23, 2003). Retrieved from the
EP               12O7707   A1      5, 2002                              Internet: <http://www.isoc.org/isoc/conferences/indsS/02/proceed
EP               1242986   B1      9, 2002                              ingS/>.
EP                123540   A2     10, 2002                              Balfanz et al. “Talking to Strangers: Authentication in Ad-Hoc Wire
EP               1246487   A3     10, 2002                              less Networks', Xerox Palo Alto Research Center, (Date Unknown),
EP               1392023   A2      2, 2004                              13 pages.
         Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 4 of 21


                                                        US 7,590,097 B2
                                                                Page 3

Kammer et al., “Bluetooth Application Developer's Guide: The Short   “Windows NT Workstation': Nov. 2, 2003; pp. 1-14; XP00232988:
Range Interconnect Solution'. Syngress Publishing, Inc., 2002, pp.   Retrieved from Internet: www.meetsoon.com/sid3.html; Apr. 11,
1-68.                                                                2005.
PCT Search Report (Aug. 31, 2004).                                   Kolsi et al.; “MIDP 2.0 Security Enhancements' System Sciences,
                                                                     2004; Proceedings of the 37 Annual Hawaii International Conference
EPO Communication, 4pgs. (Oct. 17, 2005).                            on Jan. 5-8, 2004, Piscataway, NJ; IEEE, Jan. 5, 2004, pp. 287-294.
U.S. Appl. No. 10/662,470, filed Sep. 16, 2003, Ekberg et al.        XPO10682881; ISBN: 0-7695-2056-1.
U.S. Appl. No. 10/784,215, filed Feb. 24, 2004, Sovio et al.         PCT International Search for PCT/IB2006/001347, Oct. 24, 2006, 4
Bobba et al., Bootstrapping Security Associations for Routing in     pageS.
Mobile Ad-Hoc Workstations, IEEE Global Telecommunications           Kanter T. G.; “Hot Town, Enabling Context-Aware and Extensible
Conference Proceedings; San Francisco, CA Dec. 1-5, 2003, IEEE       Mobile Interactive Spaces': IEEE Wireless Communications, IEEE
Global Telecommunications Conference Proceedings, NY, NY:            Service Center, Piscataway, NJ. US, vol. 9, No. 5; (Oct. 1, 2002) pp.
                                                                     18-27.
IEEE US, vol. 7 of 7: Dec. 1, 2003; pp. 1511-1513; GLOBCOM
2003; ISBN: 0-7803-7974-8.                                           * cited by examiner
      Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 5 of 21


U.S. Patent                  Sep. 15, 2009   Sheet 1 of 8   US 7,590,097 B2



                  |E|NO ld




  ?aun61-I
Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 6 of 21
    Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 7 of 21


U.S. Patent        Sep. 15, 2009          Sheet 3 of 8        US 7,590,097 B2




                                                      |
                                                      ±la
                                                      a
                                                      ||
                                                      (woon
                                                 IN=rio
                                                 |
                                                 wTwoon




                                     ©
                                     º
                                     e
                                     o
                                     co




                               992
                        Z92



       EZaun61-I                                               ||
                                                               0
    Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 8 of 21


U.S. Patent       Sep. 15, 2009    Sheet 4 of 8         US 7,590,097 B2



  Figure 3A                  300
                                     SEND AGENERAL INQUIRY
                                          ACCESS CODE

                             302

                                       RECEIVE ARESPONSE

                             304
                                     REOUEST A MDDLEWARE
                                      SOCKET CONNECTION

                             306
                                   RECEIVE A LOCAL APPLICATION
                                            DIRECTORY


                             308       UPDATE A COMBINED
                                     APPLICATION DIRECTORY
                                       BASED ON THE LOCAL
                                     APPLICATION DIRECTORY


                             310      send Aportion of THE
                                      COMBINED APPLICATION
                                       DIRECTORY TO EVERY
                                    TERMINAL IN HE NETWORK

                             312
                                     SCHEOULEAPPLICATION
                                     COUNTERPART PAIR FOR
                                          EXECUTION
    Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 9 of 21


U.S. Patent       Sep. 15, 2009   Sheet 5 of 8          US 7,590,097 B2




 Figure 3B                  320
                                  RECEIVE A GENERAL INOURY
                                        ACCESS CODE

                            322

                                        SEND ARESPONSE

                            324
                                   SEND A LOCAL APPLICATION
                                          DIRECTORY

                            326
                                   RECEIVE A PORTION OF THE
                                    COMBINED APPLICATION
                                          DIRECTORY

                            328
                                    SCHEDULE APPLICATION
                                    COUNTERPART PARFOR
                                         EXECUTION
    Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 10 of 21


U.S. Patent        Sep. 15, 2009   Sheet 6 of 8         US 7,590,097 B2




                                                        ||
                                                        ±0
                                                        |
                                                        (Twoon
                                                        8
                                                             ||
                                                             INEITO
                                                             (Twoon
                                                             0




                                        Lo
                                        T


  Vý?un61-I
Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 11 of 21
   Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 12 of 21


U.S. Patent        Sep. 15, 2009        Sheet 8 of 8       US 7,590,097 B2




  Figure 5



      TERMINAL X                                             TERMINALY




          H —
            —
                                   NO U RY REO U E ST


                                   NOURY RESPONSE
          s—(WITH MIDDLEWARE INDICATION)
                                                                 %
          %
                                   PAGING REOUEST-D


            <-PAGING ACCEPT-2
                                                                 22
          2-RECOGNITION REQUEST->3
          %%                           %3
          %       RECOGNITION RESPONSE %
          Ž              (WITH MIDDLEWARE CONFIRMATION)
          %
          %
          2
                                                                 3%2%
          %            APPLICATION AND SERVICE DISCOVERY         2
          3
          2
                                   USING MDDLEWARE               32
          %                                                      2
          3            APPLICATION AND SERVICE EXECUTION         %
          %                        USING MIDDLEWARE              2
          %2                                                     %
                                                                 2
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 13 of 21


                                                      US 7,590,097 B2
                               1.                                                                       2
       DEVICE DETECTION AND SERVICE                                     of the remaining wireless devices. An ad hoc network also
    DISCOVERY SYSTEMAND METHOD FOR A                                    may include one or more access points, that is, stationary
      MOBILEAD HOC COMMUNICATIONS                                       wireless devices operating as a stand-alone server or as gate
                 NETWORK                                                way connections to other networks.
                                                                           In the future, the Bluetooth Standard will likely support the
          CROSS-REFERENCE TO ARELATED                                   interconnection of multiple piconets to form a multi-hop ad
                  APPLICATION                                           hoc network, or scatternet. In a scatternet, a connecting device
                                                                        forwards traffic between different piconets. The connecting
  This application for letters patent is a continuation-in-part         device may serve as a master device in one piconet, but as a
of U.S. patent application Ser. No. 10/284,135, titled             10   slave device or a master device in another piconet. Thus, the
 DEVICE DETECTION AND SERVICE DISCOVERY                                 connecting devices join the piconets that comprise a scatter
SYSTEM AND METHOD FOR A MOBILE AD HOC                                   netby adapting the timing and hop sequence to the respective
COMMUNICATIONS NETWORK, and filed in the United                         piconet and possibly changing the roles that they serve from
States Patent and Trademark Office on Oct. 31, 2002 now                 a master device to a slave device.
U.S. Pat. No. 6,909,721. This application for letters patent is    15     A Bluetooth device includes, but is not limited to, a mobile
also related to and incorporates by reference U.S. patent               telephone, personal or laptop computer, radio-frequency
application Ser. No. 10/662,470, titled “MECHANISM FOR                  identification tag, and personal electronic device Such as a
IMPROVING CONNECTION CONTROL IN PEER-TO                                 personal digital assistant (PDA), pager, or portable-comput
PEER AD-HOC NETWORKS, and filed in the United                           ing device. Each Bluetooth device includes application and
States Patent and Trademark Office on Sep. 16, 2003. This               operating system programs designed to find other Bluetooth
application for letters patent is also related to and incorpo           devices as they enter and leave the communication range of
rates by reference U.S. patent application Ser. No. 10/662,             the network. The requesting Bluetooth device in a client role
469, titled “APPLICATION CONTROLINPEER-TO-PEER                          and the responding Bluetooth device in a server role establish
AD-HOC COMMUNICATION NETWORKS, and filed in                             a link between the two devices. The requesting and respond
the United States Patent and Trademark Office on Sep. 16,          25   ing Bluetooth device use the link and a service discovery
2003. The assignee is the same in this continuation-in-part             protocol to discover the services offered by the other Blue
patent application, the parent patent application, and the              tooth device and how to connect to those services.
related patent applications.                                               Prior art systems follow similar patterns of behavior for
                                                                        service discovery protocols. A service description, created
               FIELD OF THE INVENTION                              30   using a description language and an appropriate Vocabulary,
                                                                        is advertised or made available for query matching. Some
  The disclosed invention relates, in general, to communica             prior art systems advertise the service description by pushing
tion between devices connected to a wireless communica                  the description to a directory and requiring the advertisers to
tions network. In particular, the disclosed invention is a sys          discover the directory. Other prior art systems advertise the
tem and method for performing device detection and service         35   service description by making the descriptions available for
discovery in a mobile ad hoc communications network.                    peer-to-peer discovery. A client device that needs to discover
                                                                        the service description composes a query using a query lan
          BACKGROUND OF THE INVENTION                                   guage and a matching vocabulary and uses either a query
                                                                        protocolora decentralized query-processing server to deliver
   Short-range wireless systems have a range of less than one      40   the query.
hundred meters, but may connect to the Internet to provide                 Service discovery protocols in the prior art systems require
communication over longer distances. Short-range wireless               sending and replying to inquiry messages. If no other device
systems include, but are not limited to, a wireless personal            is present, the inquiry messages are sent in vain. To avoid
area network (PAN) and a wireless local area network (LAN).             excessive power consumption, the prior art systems typically
A wireless PAN uses low-cost, low-power wireless devices           45   require a human user to manually initiate device detection
that have a typical range of ten meters. An example of a                when another device of interest is present. For example, a
wireless PAN technology is the Bluetooth Standard. The                  human user manually initiates device detection when con
Bluetooth Standard operates in the 2.4 GHz Industrial, Sci              necting a cellular telephone to a laptop computer to handle
entific, and Medical (ISM) band and provides a peak air-link            data communications or when connecting a wireless headset
speed of one Mbps and a power consumption low enough for           50   to a laptop computer to deliver digital audio. These prior art
use in personal, portable electronics such as a personal digital        systems rely upon three assumptions. First, an application can
assistance or mobile phone. A description of the Bluetooth              be freely started because the presence of its services is guar
communication protocol and device operation principles is in            anteed. Second, an application performs service discovery
Bluetooth Special Interest Group, Specification of the Blue             when it first needs a service. Third, the composition of the
tooth Standard, version 1.0B, Volumes 1 and 2, December            55   network does not change during the lifetime of the applica
1999. A wireless LAN is more costly thana wireless PAN, but             tion.
has a longer range. An example of a wireless LAN technology               Thus, there is a need for a device detection and service
is the IEEE 802.11 Wireless LAN Standard and the HIPER                  discovery protocol that will avoid excessive power consump
LAN Standard. The HIPERLAN Standard operates in the 5                   tion and allow an application resident in one device to auto
GHz.    Unlicensed-National         Information   Infrastructure   60   matically find a counterpart application or some other
(U-NII) band and provides a peak airlink speed between ten              resource resident in any of the remaining devices within the
and one hundred Mbps.                                                   ad hoc communications network. The protocol does not
   An ad hoc network is a short-range wireless system com               require a human user to manually initiate device detection to
prising an arbitrary collection of wireless devices that are            find the counterpart application or other resource. Further
physically close enough to exchange information. An ad hoc         65   more, the protocol will accommodate a network environment
network is constructed quickly with wireless devices joining            in which the presence of a particular service is not guaranteed
and leaving the network as they enter and leave the proximity           and in which the composition of the network is dynamic
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 14 of 21


                                                     US 7,590,097 B2
                             3                                                                  4
because devices frequently enter and leave the network. The             FIG. 4B shows the exemplary block diagram of FIG. 4A
disclosed invention addresses this need.                              after the terminal enters the mobile ad hoc communications
                                                                      network.
            SUMMARY OF THE INVENTION
                                                                         FIG.5 is a flow diagram of an embodiment of a process that
  A computer system, method, and computer program prod                illustrates the message flow during establishment of a com
                                                                      munication session between terminal X and terminal Y in a
uct for performing device detection and service discovery in          mobile ad hoc communications network.
a mobile ad hoc communications network. The method com
prises conducting an inquiry of the mobile ad hoc communi              DETAILED DESCRIPTION OF THE INVENTION
cations network to discover nearby devices. If the inquiry 10
indicates that the nearby devices may include a middleware            FIG. 1 is a network diagram that illustrates the interaction
layer, the method further comprises creating a connection to of the       devices that comprise a mobile ad hoc communications
each of the nearby devices and confirming whether each of network,
the nearby devices include the middleware layer. For each of invention.inInaccordance         with one embodiment of the present
                                                                                  one embodiment, the mobile ad hoc communi
the nearby devices that include the middleware layer, the 15 cations network is a Bluetooth piconet that includes one mas
method further comprises executing the middleware layer to ter device and up to seven active slave devices. As shown in
perform application and service discovery, and to launch FIG. 1, piconet 100 includes server 110 and five instances of
applications and services.                                         terminal 120. Server 110 maintains the network clock and is
   In one embodiment, the mobile ad hoc communications
network is a Bluetooth network. Conducting the inquiry the         120.
                                                                       communication manager for each instance of terminal
                                                                        Server 110 typically initiates an exchange of data with an
includes sending a Bluetooth inquiry command and receiving instance          of terminal 120. Two instances of terminal 120 typi
a Bluetooth inquiry result command that includes an indica cally communicate
tion that the device may include the middleware layer. Cre instances of terminalthrough   120
                                                                                                   the server 110 however, if two
                                                                                               communicate     directly, one instance
ating the connection to a device that may include the middle will assume the role of server, or master,
ware layer includes sending a Bluetooth paging request 25 instance will assume the role of client, or slave.and the other
message to the device and receiving a Bluetooth paging                Each device in the mobilead hoc communications network
accept message. Confirming that the device includes the will either assume the role of a terminal device or a server
middleware layer includes sending a recognition request device. A terminal device is a consumer of services that a
message to the device and receiving a recognition response single user operates. A terminal device includes devices Such
message. Executing the middleware layer to perform appli 30 as a mobile phone or PDA. A server is typically a stationary
cation and service discovery includes receiving a notification device and only produces services. A server device creates a
message from a device with a copy of a local application hotspot            around them for using their services. “Hotspot” refers
directory, storing an update to a combined application direc to the radio        coverage area provided by the server device for
tory based on a comparison of the local and combined appli detecting devices
cation directory, and sending the update to the combined 35 applications hostedand       in
                                                                                             discovering services offered by the
                                                                                            the  server. If the server device is not
application directory to each device in the Bluetooth network.     stationary,  one of  the terminal   devices in the network will
In addition, executing the middleware layer includes launch assume the role of application directory             server and perform
ing a local application based on a reference in the combined device detection and service discovery functions for the
application directory, and connecting the local application to remaining terminal devices in the network. The disclosed
a counterpart application executing on the device.              40 invention introduces two roles among Such terminal devices,
       BRIEF DESCRIPTION OF THE DRAWINGS                           application directory servers and terminals, where applica
                                                                   tion directory servers serve terminals in device detection and
   The accompanying figures best illustrate the details of the service discovery. If stationary servers with hotspots exist,
device detection and service discovery system and method for servers typically act as application directory servers however,
a mobile ad hoc communications network, both as to its 45 device detection and service discovery is possible without
structure and operation. Like reference numbers and desig Such a stationary server because one of the terminals will
nations in these figures refer to like elements.                   assume the application directory server duties.
   FIG. 1 is a network diagram that illustrates the interaction       The disclosed invention categorizes an application as a
of the devices that comprise a mobile ad hoc communications server-based application, terminal-to-terminal application,
network, in accordance with one embodiment of the present 50 foreground application, background application, or generic
invention.                                                         application component. A server-based application requires a
   FIG. 2A is a block diagram that illustrates the hardware and server to produce a service. A terminal-to-terminal applica
software components comprising server 110 shown in FIG. 1, tion requires at least two terminal devices to implement a
in accordance with one embodiment of the present invention.        service without the presence of a server device. A foreground
   FIG.2B is a block diagram that illustrates the hardware and 55 application is an application resident in a terminal device that
software components comprising terminal 120 shown in FIG. a user accesses via the user interface of the terminal device. A
1, in accordance with one embodiment of the present inven background application is an application resident in a termi
tion.                                                              nal device that may start without any intervention by the user.
   FIG. 3A is a flow diagram of an embodiment of server 110 A generic application component can be used either as a
performing device detection and service discovery for a 60 standalone application or as a component of another applica
mobile ad hoc communications network.                                 tion.
  FIG. 3B is a flow diagram of an embodiment of terminal                 An application may be further categorized as either active,
120 performing device detection and service discovery for a           passive, new, or rejected. An active application is a fore
mobile ad hoc communications network.                                 ground or background application that is resident in (i.e.,
  FIG. 4A is an exemplary block diagram of the data flow         65   stored in memory) the terminal. A passive application is resi
before a terminal enters a mobile ad hoc communications               dent in the terminal, but has not yet been started. In another
network.                                                              embodiment, the passive application is started, but is not
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 15 of 21


                                                      US 7,590,097 B2
                               5                                                                     6
actively looking for other instances of the same application. A          250 is a communication medium that connects keypad 251,
new application is not yet resident in the terminal, but might           display 252, CPU 253, and RF adapter 254 to memory 260.
be in the future. A rejected application is not resident in the          RF adapter 254 connects via a wireless link to server 110 or
terminal and has been marked by the user as an application               another terminal 120 and is the mechanism that facilitates
that should never be resident in the terminal. In another                network traffic between server 110 and terminal 120.
embodiment, the rejected application was once resident in the              CPU 253 performs the methods of the disclosed invention
terminal, but was Subsequently deleted and marked as                     by executing the sequences of operational instructions that
rejected. In yet another embodiment, the rejected application            comprise each computer program resident in, or operative on,
never resided in the terminal, but is of a type of application           memory 260. Memory 260 includes operating system soft
that the user has marked as rejected.                               10   ware 261, application programs 262, and middleware soft
   Service discovery in a mobile ad hoc communications net               ware 270. Operating system software 261 controls keypad
work differentiates between a resident application and an                251, display 252, RF adapter 254, and the management of
unloaded application. A resident application is stored in the            memory 260. Application programs 262 control the interac
terminal memory and loaded as either a foreground applica                tions between a user and terminal 120. Middleware software
tion or a background application. An unloaded application is        15   270 includes an API 271 that help an application program
not yet stored or loaded in the terminal, but has been accepted          running on terminal 120 find and communicate with a coun
by the user. Typically, when an application was previously               terpart application running on server 110 or another terminal
used, but has been overwritten to reclaim space, the applica             120. To quickly locate each application, middleware software
tion is considered unloaded. Thus, starting an unloaded appli            270 also includes application directory 280 to track the role
cation may require first downloading the application.                    assumed by each application that is resident in each device in
   Service discovery from the perspective of the terminal                piconet 100.
device requires categorizing the status of an application as                In one embodiment, the configuration of memory 210 and
eitheran active resident application, active unloaded applica            memory 260 is identical. In another embodiment, the con
tion, passive resident application, passive unloaded applica             figuration of memory 210 and memory 260 only includes the
tion, rejected application, or new application. An active resi      25   Software necessary to perform the essential tasks of server
dent application is loaded in the terminal and looking for               110 and terminal 120, respectively. For example, if terminal
peers, servers, or clients. An active unloaded application is            120 needs to receive a general inquiry access code, but does
not loaded in the terminal, but is still looking for Such coun           not need to send a general inquiry access code message, only
terpart applications that could be automatically downloaded              the Software that receives this message will reside in memory
if found interesting. A passive resident application is loaded      30   260.
in the terminal, but is not looking for counterpart applications.           An application executing on a terminal is constantly
A passive unloaded application is not loaded in the terminal,            searching for a counterpart application, that is, another
but was once accepted by the user. A rejected application is an          instance of the same application that can communicate with
application that a user has requested to exclude from the                the application. Each instance of an application assumes a
terminal device. A new application is not loaded in the termi       35   particular role. Communication between an application and a
nal device, but the user might have seen an application in an            counterpart application is only meaningful if the roles are
earlier server for instance.                                             complementary. For example, an application that assumes the
   FIG. 2A is a block diagram that illustrates the hardware and          role of "client can communicate with a counterpart applica
software components comprising server 110 shown in FIG. 1,               tion that assumes the role of “server”. Middleware software is
in accordance with one embodiment of the present invention.         40   a software layer with an API that negotiates the communica
Server 110 is a general-purpose wireless device. Bus 200 is a            tion between two applications to help an application find a
communication medium that connects keypad 201, display                   counterpart application with the correct role. Thus, an appli
202, central processing unit (CPU) 203, and radio frequency              cation installed in a terminal and activated, will query the API
(RF) adapter 204 to memory 210. RF adapter 204 connects                  for a continuous stream of new counterpart applications that
via a wireless link to terminal 120 and is the mechanism that       45   are of interest.
facilitates network traffic between server 110 and terminal                 A new application is installed by “installer applications
120.                                                                     that use middleware for finding counterparts and installing
  CPU 203 performs the methods of the disclosed invention                the new application into the local storage of a terminal. The
by executing the sequences of operational instructions that              actual finding and selection of new applications takes place in
comprise each computer program resident in, or operative on,        50   the application level. Initially, the installer application will be
memory 210. Memory 210 includes operating system soft                    a dedicated “browser-supplier' (i.e., client-server) applica
ware 211, application programs 212, and middleware soft                  tion that accesses counterpart applications in servers, browses
ware 220. Operating system software 211 controls keypad                  their available application databases, allows a user to pick the
201, display 202, RF adapter 204, and the management of                  applications to install, and downloads and installs the new
memory 210. Application programs 212 control the interac            55   applications. Later, the corresponding functionality may be
tions between a user and server 110. Middleware software                 added to a wireless access protocol (WAP) and hypertext
220 includes an application program interface (API) 221 that             markup language (HTML) browsers.
help an application program running on server 110 find and                  Service discovery is viewed as a three-step process. First,
communicate with a counterpart application running on ter                new potential applications are found and will be considered
minal 120. To quickly locate each application, middleware           60   for installation. Second, active installed applications begin to
software 220 also includes application directory 230 to track            search for counterpart application. Third, active installed
the role assumed by each application that is resident in each            applications begin searching for common resources Such as
device in piconet 100.                                                   printers (i.e., resource discovery). The disclosed invention
   FIG.2B is a block diagram that illustrates the hardware and           relies upon the applications to perform resource discovery.
software components comprising terminal 120 shown in FIG.           65   Typically, a terminal application communicates with its coun
1, in accordance with one embodiment of the present inven                terpart application and use local (i.e., server) resources. If an
tion. Terminal 120 is a general-purpose wireless device. Bus             application uses a private resource, the associated service
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 16 of 21


                                                     US 7,590,097 B2
                              7                                                                        8
discovery is implemented by the application in a standard               ration of application directory 404, application directory 415,
(e.g., Bluetooth or Bluetooth/Java) way not supported by the            and application directory 425 before terminal X and terminal
terminal middleware software.                                           Y enter a communication network managed by server S, a
   FIG. 3A is a flow diagram of an embodiment of server 110             master device. Application C 401 resides in server S memory
performing device detection and service discovery for a                 400 and accesses middleware software 403 via API 402.
mobile ad hoc communications network. The process begins                Middleware software 403 registers application C 401 with
when server 110 sends a general inquiry access code message             application directory 404 by adding a table entry to indicate
to terminal 120 (step 300). Terminal 120 receives the message           that application C resides in the local device (i.e., server S)
and sends an acknowledgment response message to server                  and assumes the role of server. Application A 411 and appli
110 (step 302). Server 110 accesses middleware software 220        10   cation B 412 reside in terminal X memory 410 and access
to request a socket connection with terminal 120 (step 304).            middleware software 414 via API 413. Middleware software
In response to establishing the Socket connection, server 110           414 registers application A 411 and application B 412 with
receives a message from terminal 120 that includes a local              application directory 415 by adding a table entry to indicate
application directory listing all of the applications that are          that application A resides in the local device (i.e., terminal X)
locally resident on terminal 110 (step 306). Server 110 com        15   and assumes the role of client and that application B resides in
pares the list of applications resident on terminal 120 to a            the local device (i.e., terminal X) and assumes the role of peer.
combined application directory resident on server 110. Server           Application B421 and application C 422 reside in terminal Y
110 updates the combined application directory by adding to             memory 420 and access middleware software 424 via API
the combined application directory each entry in the local              423. Middleware software 424 registers application B 421
application directory that does not appear in the combined              and application C 422 with application directory 425 by add
application directory (step 308). Server 110 sends a portion of         ing a table entry to indicate that application B resides in the
the updated combined application directory to each terminal             local device (i.e., terminal Y) and assumes the role of peer and
120 in piconet 100 (step 310). The portion may vary for each            that application C resides in the local device (i.e., terminal Y)
terminal 120 and includes each entry in the combined appli              and assumes the role of client.
cation directory that is a counterpart application to an appli     25     FIG. 4B shows the configuration of application directory
cation resident in terminal 120. In another embodiment,                 404, application directory 415, and application directory 425
server 110 sends the entire combined application directory to           after terminal X and terminal Y enter the communication
each terminal 120 in piconet 100 and relies upon terminal 120           network managed by server S, a master device. Server S
to retain the pertinent entries. Instances of middleware soft           assumes the role of an application directory server (ADS) and
ware in terminal 120 and server 110 begin to schedule the          30   mediates the registration of the applications residing in each
newly found counterpart application pairs for execution (step           device in piconet 100. Server Sadds a table entry to applica
312). In one embodiment, the scheduled applications make                tion directory 404 for each application residing in a device on
use of any other Bluetooth profile and protocol. In another             piconet 100. Thus, server Sadds an entry for application A
embodiment, an application that is an installer application             residing in terminal X in a client role, application B residing
may suggest to the user otherapplications that the user should     35   in terminal Xin a peer role, application B residing in terminal
download. Once server 110 downloads and starts a new appli              Y in a peer role, and application C residing in terminal Yin a
cation, counterpart matching repeats and the new application            client role. Server S also updates application directory 415 in
becomes a part of the middleware scheduling.                            terminal X and application directory 425 in terminal Y with
   FIG. 3B is a flow diagram of an embodiment of terminal               application registrations that may be interesting to those ter
120 performing device detection and service discovery for a        40   minal devices. As shown in FIG. 4B, terminal X and terminal
mobile ad hoc communications network. The process begins                Y both host application B in a peer role. Since, a peer-to-peer
when terminal 120 receives a general inquiry access code                communication session between application B on terminal X
message from server 110 (step 320). Terminal 120 generates              and application B on terminal Y is likely, server S adds an
and sends an acknowledgment response message to server                  entry to application directory 415 for application B residing
110 (step 322). Terminal 120 sends a message to server 110         45   in terminal Yin a peer role and an entry to application direc
that includes a local application directory that includes all of        tory 425 for application B residing interminal Xin a peer role.
the applications that are locally resident on terminal 110 (step        Also, since a client-server communication session between
324). Server 110 compares the list of applications resident on          application C on terminal Y and application C on server S is
terminal 120 to a combined application directory resident on            likely, server Sadds an entry to application directory 425 for
server 110. Server 110 updates the combined application            50   application C residing in server S in a server role. Finally,
directory by adding to the combined application directory               there is no counterpart in piconet 100 for application A on
each entry in the local application directory that does not             terminal X.
appear in the combined application directory. Terminal 120                As shown in FIGS. 4A and 4B, the disclosed data items for
receives from server 110 a portion of the updated combined              each entry in the middleware software application directory
application directory (step 326). Server 110 customizes the        55   server include a device identifier (e.g., "local’, an address, or
portion for terminal 120 to include each entry in the combined          other unique identifier), an application identifier (e.g., appli
application directory that is a counterpart application to an           cation name or other unique identifier), and a role for the
application resident in terminal 120. In another embodiment,            application (e.g., “client”, “server”, “peer, etc.). In another
server 110 sends the entire combined application directory to           embodiment, the data items can be expanded to include fields
terminal 120 and relies on terminal 120 to retain the pertinent    60   for the local applications (i.e., device="local) and fields for
entries. Instances of middleware software interminal 120 and            remote applications in other terminals or servers. The fields
server 110 begin scheduling these newly found counterpart               for the local applications include:
application pairs for execution (step 328).                               Name—An identifier for the application (e.g., Supplier
   FIGS. 4A and 4B are exemplary block diagrams showing                      name and data to compare different versions and hard
the content of the application directory before and after ter      65        ware variants);
minal X and terminal Y enter a mobile ad hoc communica                    My role The role that the application takes in the local
tions network served by server S. FIG. 4A shows the configu                  device;
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 17 of 21


                                                      US 7,590,097 B2
                                                                                                       10
  Partner role The role that the application assumes from               embodiment, the inquiry request message is a Bluetooth
    interesting counterparts (e.g., peer, client, and server are        inquiry command and the inquiry response message is a Blue
    the most common roles);                                             tooth inquiry result command. In another embodiment, the
  Residency. Either RESIDENT (installed and currently in                inquiry request message is a Bluetooth inquiry command and
    memory), UNLOADED (installed once, not currently in                 the inquiry response message is a Bluetooth inquiry result
    memory, but can be re-downloaded automatically),                    command modified to indicate that the terminal sending the
    REJECTED (indicates to the new application installer                Bluetooth inquiry result command includes a middleware
    that it should ignore the application), or NEW (the appli           layer. In one embodiment, the middleware layer includes
    cation is not installed or rejected);                               dedicated middleware software providing advanced applica
  State—Either RUNNING (has communications, is now                 10   tion and service discovery and execution. In one embodiment,
    working with its remote counterparts, but there may be              the modification to the Bluetooth inquiry result command is
    either only one, or more, applications that can use the             to the Class of Device (CoD) parameters. For example, if the
    communications at a time), WAITING (in execution but                terminal sending the Bluetooth inquiry result command
    does not have any communications), STARTABLE (ac                    includes the middleware layer, the terminal will set at least the
    tive, if a matching peer with the right partner role is        15   “ad hoc networking aware' bit (bit 16) to on (1). Alterna
    found, the middleware software starts this application,             tively, if the terminal sending the Bluetooth inquiry result
    downloading the software first if needed), COMPLETE                 command includes the middleware layer, the terminal will set
    (all counterpart applications are aware), or PASSIVE                the “ad hoc networking aware' bit (bit 16) to on (1), and the
    (user must do something to start application);                      “location info' bit (bit 17) to off (0). Alternatively, if the
  Type Either FOREGROUND (when the application ter                      terminal sending the Bluetooth inquiry result command
    minates, the state will be PASSIVE), or BACK                        includes the middleware layer, the terminal will set the “ad
    GROUND (if the application terminates, the state will               hoc networking aware' bit (bit 16) to on (1), and the “tele
    be STARTABLE);                                                      phony capable' bit (bit 22) to on (1). Alternatively, if the
  Unload Either AUTOMATIC (middleware may remove                        terminal sending the Bluetooth inquiry result command
    code when the application has terminated), or UNIN             25   includes the middleware layer, the terminal will set the “ad
    STALL (user must confirm removals);                                 hoc networking aware' bit (bit 16) to on (1), the “location
  Icon Creates a visual image of the application for the                info' bit(bit 17) to off(0), and the “telephony capable” bit (bit
     user, and                                                          22) to on (1). In yet another embodiment, the modification to
  Timeout—Sets a time limit that the middleware software                the Bluetooth inquiry result command is not necessary, if a
    uses to detect, for example, when the application is in an     30   dedicated indication parameter to indicate the presence of the
    unproductive software loop.                                         middleware software is introduced to the Bluetooth inquiry
  The fields for the remote applications include:                       result command specifications.
  Device—An address for establishing communications                        Following the inquiry, as shown in FIG. 5, terminal X may
    with the terminal or server storing the application                 create a connection to each nearby device indicating possible
     instance;                                                     35   possession of the middleware layer by the inquiry response
  Name—An identifier for the application; and                           message. Such as terminal Y, by sending a paging request
  My role The role that the application takes in the remote             message. If terminal Y does not indicate possible possession
     device.                                                            of the middleware layer (e.g., by setting the “ad-hoc network
   The client-server roles of the applications are independent          ing aware' bit (bit 16) to off (0)), no paging request message
of the roles of the devices as a terminal device and an appli      40   is transmitted and the communication session is discon
cation directory server. Typically, the device acting as an             nected. After conducting an inquiry including an indication
application directory server hosts applications acting in a             that terminal Ypossibly includes a middleware layer, terminal
server role and the terminal devices act in the client role for         X sends the paging message request, as discussed above.
the same application. In another embodiment, two terminal               Terminal Y receives the paging request message and option
devices each send a general inquiry access code message and        45   ally sends a paging accept message to accept the connection
listen for a reply. The terminal device that receives a response        request. In one embodiment, the paging request message is a
first will assume the server role and proceed according to the          Bluetooth create connection command and the paging accept
procedure in FIG. 3A. Another terminal device that receives             message is a Bluetooth accept connection request command.
the inquiry message will assume the terminal role, and pro                 Following the connection to each nearby device, as shown
ceed according to FIG. 3B. Thus, the disclosed invention           50   in FIG. 5, terminal X sends a recognition request message to
Supports terminal-to-terminal scenarios (e.g., one of identical         confirm whether a nearby device such as terminal Y definitely
handheld devices automatically becoming an ADS) and does                includes the middleware layer. Terminal Y receives the rec
not require predetermined application directory servers.                ognition request message and sends a recognition response
   FIG.5 is a flow diagram of an embodiment of a process that           message to terminal X. In one embodiment, the receipt of the
illustrates the message flow during establishment of a com         55   recognition response message is confirmation that terminal Y
munication session between terminal X and terminal Y in a               includes the middleware layer. In another embodiment, the
mobile adhoc communications network. In one embodiment,                 content of the recognition response message will indicate
terminal Xand terminal Y are mobile devices such as terminal            whether terminal Y includes the middleware layer. In one
120 shown in FIG. 1 and FIG. 2B. In another embodiment,                 embodiment, the recognition request message and the recog
terminal X is a mobile device such as terminal 120 shown in        60   nition response message utilize the Bluetooth Service Dis
FIG. 1 and FIG. 2B and terminal Y is a mobile device such as            covery Protocol (SDP). If terminal Y does not include the
server 110 shown in FIG. 1 and FIG. 2A.                                 middleware layer, the communication session may be discon
  As shown in FIG. 5, terminal X initiates the communica                nected.
tion by sending an inquiry request message to the mobile ad               Following the confirmation that a nearby device Such as
hoc communications network. Since terminal Y is a nearby           65   terminal Y includes the middleware layer, as shown in FIG. 5,
device, terminal Y receives the inquiry request message and             terminal X and terminal Y use the middleware layer to dis
sends an inquiry response message to terminal X. In one                 cover and launch applications and services. In one embodi
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 18 of 21


                                                      US 7,590,097 B2
                              11                                                                      12
ment, terminalX and terminal Yuse the methods disclosed in                 8. The Apparatus of claim 5, wherein setting at least two
the flow diagrams shown in FIG. 3A and FIG. 3B to discover              bits in the Bluetooth inquiry result command to at least one
and launch applications and services.                                   predetermined value is the indication.
   Although the disclosed embodiments describe a fully func                9. The Apparatus of claim 8, wherein said at least two bits
tioning device detection and service discovery system and          5    includes at least two of the ad hoc networking aware bit, the
method for a mobile ad hoc communications network, the                  location information bit, or the telephony capable bit.
reader should understand that other equivalent embodiments                 10. The Apparatus of claim8, wherein said at least two bits
exist. Since numerous modifications and variations will occur           includes the ad hoc networking aware bit, and at least one of
to those who review this disclosure, the device detection and           the location information bit, or the telephony capable bit.
service discovery system and method for a mobile ad hoc            10      11. The Apparatus of claim 1, wherein to create the con
communications network is not limited to the exact construc             nection, the processor is further configured to:
tion and operation illustrated and disclosed. Accordingly, this            send a paging request message directed to said at least one
disclosure intends all suitable modifications and equivalents                 nearby device; and
to fall within the scope of the claims.                                    receive a paging accept message from said at least one
  We claim:
                                                                   15         nearby device.
  1. An apparatus, comprising:                                             12. The Apparatus of claim 1, wherein to confirm that said
                                                                        at least one nearby device includes the middleware layer, the
  a memory device; and                                                  processor is further configured to:
  a processor disposed in communication with the memory                    send a recognition request message to said at least one
     device, the processor configured to:                                     nearby device; and
     conduct an inquiry to discover nearby devices;                        receive a recognition response message from said at least
     determining, whether a discovered nearby device pro                      one nearby device.
       vides an indication that it may include a middleware                13. The Apparatus of claim 12, wherein receipt of the
        software, the middleware software configured for                recognition response message confirms that said at least one
       providing application and service discovery;                25
                                                                        nearby device includes the middleware layer.
       when the discovered nearby device does not provide                  14. The Apparatus of claim 12, wherein the recognition
          an indication that it may include the middleware              response message includes a confirmation that said at least
          software:                                                     one nearby device includes the middleware layer.
          disconnect communication session establishment                   15. The Apparatus of claim 14, wherein setting at least one
            with the discovered nearby device;                     30
                                                                        bit in the recognition response message to at least one prede
     when the discovered nearby device provides an indica               termined value is the confirmation.
       tion that it may include the middleware software:                   16. The Apparatus of claim 12, wherein the recognition
     create a wireless short-range communication connec                 request message is a Bluetooth Service Discovery Protocol
       tion to the discovered nearby device:                            request and the recognition response message is a Bluetooth
                                                                   35
     confirm whether said nearby device includes the middle             Service Discovery Protocol response.
       ware software by requesting corresponding informa                   17. The Apparatus of claim 1, wherein to execute the
       tion from said nearby device via the wireless short              middleware layer to perform application and service discov
       range communication connection; and                              ery, the processor is further configured to:
     when said nearby device includes the middleware soft          40      receive a notification message from said at least one nearby
       Ware:
                                                                              device, the notification message including a local appli
      execute the middleware software to perform application                  cation directory stored in said at least one nearby device;
        and service discovery with said nearby device.                     store an update to a combined application directory, the
   2. The Apparatus of claim 1, wherein the middleware layer                  update based on a comparison of the local application
includes a service discovery protocol and at least one com         45         directory and the combined application directory; and
puter program, each computer program comprising at least                   send an update message to said at least one nearby device,
one sequence of operational instructions.                                     the update message including an update portion of the
   3. The Apparatus of claim 1, wherein when said at least one                combined application directory for updating the local
nearby device includes the middleware layer, the processor is                 application directory stored in said at least one nearby
further configured to:                                             50        device.
   execute the middleware layer to launch applications and                 18. The Apparatus of claim 17, wherein the processor is
     services.                                                          further configured to:
   4. The Apparatus of claim 1, wherein to conduct the                     launch a local application based on a reference in the com
inquiry, the processor is further configured to:                             bined application directory; and
   send an inquiry request message;                                55      connect the local application to a counterpart application
   receive an inquiry response message from said at least one                executing on said at least one nearby device.
      nearby device, the inquiry response message including                19. A method for performing device detection and service
     the indication.                                                    discovery in a mobile ad hoc communications network, com
   5. The Apparatus of claim 4, wherein the inquiry request             prising:
message is a Bluetooth inquiry command, and the inquiry            60      conducting an inquiry to discover nearby devices,
response message is a Bluetooth inquiry result command.                    determining, whether a discovered nearby device provides
   6. The Apparatus of claim 5, wherein setting at least one bit             an indication that it may include a middleware software,
in the Bluetooth inquiry result command to at least one pre                  the middleware software configured for providing appli
determined value is the indication.                                          cation and service discovery;
   7. The Apparatus of claim 6, wherein said at least one bit      65        when the discovered nearby device does not provide an
includes at least one of the ad hoc networking aware bit, the                   indication that it may include the middleware soft
location information bit, or the telephony capable bit.                         Ware:
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 19 of 21


                                                     US 7,590,097 B2
                             13                                                                     14
        disconnect communication session establishment                    33. The method of claim 32, wherein setting at least one bit
          with the discovered nearby device:                           in the recognition response message to at least one predeter
  when the discovered nearby device provides an indication             mined value is the confirmation.
    that it may include the middleware software:                         34. The method of claim 30, wherein the recognition
  creating a wireless short-range communication connection        5
                                                                       request message is a Bluetooth Service Discovery Protocol
    to discovered nearby device;                                       request and the recognition response message is a Bluetooth
  confirming whether said nearby device includes the                   Service Discovery Protocol response.
    middleware software by requesting corresponding
    information from said nearby device via the wireless                 35. The method of claim 19, wherein the executing of the
     short-range communication connection;                        10   middleware layer to perform application and service discov
  and                                                                  ery further comprises:
  when said nearby device includes the middleware soft                   receiving a notification message from said at least one
     Ware:                                                                  nearby device, the notification message including a local
     executing the middleware software to perform applica                   application directory stored in said at least one nearby
       tion and service discovery with said nearby device.        15        device;
  20. The method of claim 19, wherein the middleware layer               storing an update to a combined application directory, the
includes a service discovery protocol and at least one com                  update based on a comparison of the local application
puter program, each computer program comprising at least                    directory and the combined application directory; and
one sequence of operational instructions.                                sending an update message to said at least one nearby
  21. The method of claim 19, wherein when said at least one                device, the update message including an update portion
nearby device includes the middleware layer, the method                     of the combined application directory for updating the
further comprises:                                                          local application directory stored in said at least one
   executing the middleware layer to launch applications and                nearby device.
     services.                                                           36. The method of claim 35, further comprising:
   22. The method of claim 19, wherein the conducting of the      25
inquiry further comprises:                                               launching a local application based on a reference in the
   sending an inquiry request message; and                                  combined application directory; and
   receiving an inquiry response message from said at least              connecting the local application to a counterpart applica
     one nearby device, the inquiry response message includ                 tion executing on said at least one nearby device.
     ing the indication.                                          30     37. A computer program product comprising a computer
   23. The method of claim 22, wherein the inquiry request             readable medium storing a program code executable in a
message is a Bluetooth inquiry command, and the inquiry                computer System, said program code comprising:
response message is a Bluetooth inquiry result command.                  program code for conducting an inquiry to discover nearby
   24. The method of claim 23, wherein setting at least one bit             devices;
                                                                  35
in the Bluetooth inquiry result command to at least one pre              program code for determining, whether a discovered
determined value is the indication.                                        nearby device provides an indication that it may include
  25. The method of claim 24, wherein said at least one bit                a middleware software, the middleware software config
includes at least one of the ad hoc networking aware bit, the              ured for providing application and service discovery:
location information bit, or the telephony capable bit.           40       when the discovered nearby device does not provide an
   26. The method of claim 23, wherein setting at least two                   indication that it may include the middleware soft
bits in the Bluetooth inquiry result command to at least one                  Ware:
predetermined value is the indication.                                        disconnect communication session establishment
  27. The method of claim 26, wherein said at least two bits                    with the discovered nearby device:
includes at least two of the ad hoc networking aware bit, the     45     program code for-when the discovered nearby device pro
location information bit, or the telephony capable bit.                    vides an indication that it may include a middleware
  28. The method of claim 26, wherein said at least two bits               Software, creating a wireless short-range communica
includes the ad hoc networking aware bit, and at least one of              tion connection to the discovered nearby device:
the location information bit, or the telephony capable bit.              program code for confirming whether said-nearby device
   29. The method of claim 19, wherein the creating of the        50       includes the middleware software by requesting corre
wireless short-range connection further comprises:                         sponding information from said nearby device via the
   sending a paging request message to said at least one                   wireless short-range communication connection when
     nearby device; and                                                    said nearby device includes the middleware software:
   receiving a paging accept message from said at least one                 and
     nearby device.                                               55
   30. The method of claim 19, wherein the confirming further            program code for executing the middleware software to
comprises:                                                                  perform application and service discovery with said
   sending a recognition request message to said at least one               nearby device.
     nearby device; and                                                  38. The computer program product of claim 37, wherein
   receiving a recognition response message from said at least    60   the middleware layer includes a service discovery protocol
     one nearby device.                                                and at least one computer program, each computer program
   31. The method of claim 30, wherein the receiving of the            comprising at least one sequence of operational instructions.
recognition response message confirms that said at least one             39. The computer program product of claim 37, the com
nearby device includes the middleware layer.                           puter recordable and readable medium further storing:
   32. The method of claim 30, wherein the recognition            65     program code for executing the middleware layer to launch
response message includes a confirmation that said at least                 applications and services when said at least one nearby
one nearby device includes the middleware layer.                            device includes the middleware layer.
        Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 20 of 21


                                                     US 7,590,097 B2
                                15                                                                16
   40. The computer program product of claim 37, wherein                 means for executing the middleware software to perform
the program code for conducting the inquiry further com                    application and service discovery with said nearby
prises:                                                                     device.
   program code for sending an inquiry request message; and               46. The Apparatus of claim 45, wherein the middleware
   program code for receiving an inquiry response message         5    layer includes a service discovery protocol and at least one
      from said at least one nearby device, the inquiry                computer program, each computer program comprising at
      response message including the indication.                       least one sequence of operational instructions.
   41. The computer program product of claim 37, wherein                  47. The Apparatus of claim 45, further comprising:
the program code for creating the wireless short-range con                means for executing the middleware layer to launch appli
nection further comprises:                                        10         cations and services when said at least one nearby device
   program code for sending a paging request message                         includes the middleware layer.
      directed to said at least one nearby device; and                    48. The Apparatus of claim 45, wherein the means for
   program code for receiving a paging accept message from             conducting the inquiry further comprises:
      said at least one nearby device.                                    means for sending an inquiry request message; and
                                                                  15
   42. The computer program product of claim 37, wherein                  means for receiving an inquiry response message from said
the program code for confirming that said at least one nearby                at least one nearby device, the inquiry response message
device includes the middleware layer further comprises:                      including the indication.
   program code for sending a recognition request message to              49. The Apparatus of claim 45, wherein the means for
      said at least one nearby device; and                             creating the wireless short-range connection further com
   program code for receiving a recognition response mes               prises:
      Sage from said at least one nearby device.                          means for sending a paging request message directed to
   43. The computer program product of claim 37, wherein                     said at least one nearby device; and
the program code for executing the middleware layer to per                means for receiving a paging accept message from said at
form application and service discovery further comprises:         25
                                                                             least one nearby device.
   program code for receiving a notification message from                 50. The Apparatus of claim 45, wherein the means for
      said at least one nearby device, the notification message        confirming that said at least one nearby device includes the
      including a local application directory stored in said at        middleware layer further comprises:
      least one nearby device;                                            means for sending a recognition request message to said at
   program code for storing an update to a combined appli         30         least one nearby device; and
      cation directory, the update based on a comparison of the           means for receiving a recognition response message from
      local application directory and the combined application               said at least one nearby device.
      directory; and                                                      51. The Apparatus of claim 45, wherein the means for
   program code for sending an update message to said at least         executing the middleware layer to perform application and
      one nearby device, the update message including an          35   service discovery further comprises:
     update portion of the combined application directory for             means for receiving a notification message from said at
     updating the local application directory stored in said at              least one nearby device, the notification message includ
      least one nearby device.                                               ing a local application directory stored in said at least
   44. The computer program product of claim 43, wherein                     one nearby device;
the program code for executing the middleware layer to per        40      means for storing an update to a combined application
form application and service discovery further comprises:                    directory, the update based on a comparison of the local
   program code for launching a local application based on a                 application directory and the combined application
      reference in the combined application directory; and                   directory; and
   program code for connecting the local application to a                 means for sending an update message to said at least one
      counterpart application executing on said at least one      45         nearby device, the update message including an update
      nearby device.                                                         portion of the combined application directory for updat
   45. Apparatus, comprising:                                                ing the local application directory stored in said at least
   means for conducting an inquiry to discover nearby                        one nearby device.
     devices,                                                             52. The Apparatus of claim 51, wherein the means for
  means for determining, whether a discovered nearby
                                                                  50   executing the middleware layer to perform application and
    device provides an indication that it may include a                service discovery further comprises:
    middleware software, the middleware software config                   means for launching a local application based on a refer
    ured for providing application and service discovery:                    ence in the combined application directory; and
    when the discovered nearby device does not provide an         55
                                                                          means for connecting the local application to a counterpart
      indication that it may include the middleware soft                     application executing on said at least one nearby device.
       Ware:                                                              53. A wireless device, comprising:
       disconnect communication session establishment                     a wireless short range transceiver;
         with the discovered nearby device:                               a memory device; and
    when the discovered nearby device provides an indica          60      a processor disposed in communication with the memory
      tion that it may include the middleware software layer                 device, the processor configured to:
  means for creating a wireless short-range communication                 conduct with the transceiver an inquiry to discover nearby
    connection to discovered nearby device;                                 devices,
  means for confirming that said nearby device includes the                 determine whether a discovered nearby device provides
    middleware software by requesting corresponding               65          an indication that it may include a middleware soft
    information from said-nearby device via the wireless                      ware, the middleware software configured for provid
    short-range communication connection; and                                 ing application and service discovery;
     Case 6:20-cv-00064-ADA Document 34-2 Filed 10/29/20 Page 21 of 21


                                              US 7,590,097 B2
                         17                                                       18
    when the discovered nearby device does not provide     confirm whether said nearby device includes the middle
      an indication that it may include the middleware       ware software by requesting corresponding informa
       software:                                             tion from said nearby device via the wireless short
       disconnect communication session establishment        range communication connection; and
           with the discovered nearby device;              when said nearby device includes the middleware soft
when the discovered nearby device provides an indication     Ware:
  that it may include a middleware software;               execute the middleware software to perform application
  create with the transceiver a wireless short-range com     and service discovery with said nearby device.
     munication connection to the discovered nearby
    device;                                                                 k   k   k   k   k
